Citation Nr: 1616009	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  07-18 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for scars on the left femur.

2.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1991 to February 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2012 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board remanded the issues identified on appeal for Travel Board hearing in April 2014.  The record shows that a July 2015 Travel Board hearing was postponed without further indication as to the reason for the postponement.  In March 2016 correspondence, the Board requested that the Veteran clarify his hearing preference.  The letter provided that if the Veteran did not respond within 30 days from the date of the letter, the Board would use his previous selection in scheduling his hearing.  No response was received from the Veteran.  Accordingly, the Board finds that an additional remand is warranted.  

The Board notes that while the Veteran testified at prior March 2008 and July 2009 hearings before two different Veterans Law Judges, these hearings addressed issues currently in remand status, and did not address the increased rating issues currently before the Board.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 U.S.C.A. §§ 7102, 7107 (West 2015); 38 C.F.R. § 20.707 (2015).  

The issues of entitlement to (1) service connection for a thoracolumbar spine disorder, to include as secondary to the service-connected left hip and left knee disabilities, (2) service connection for a right hip disorder, to include as secondary to the service-connected left hip and left knee disabilities, (3) an increased evaluation for status post distal left femur fracture (left hip disability), and (4) an increased initial evaluation for left knee chondromalacia patella and parapatellar pain, have been in remand status since July 2010, have not been recertified to the Board, and an supplemental statement of the case has not been issued addressing those issues.  The Board is, therefore, referring these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the appeal for an increased evaluation for scars on the left femur and a higher initial evaluation for depressive disorder with generalized anxiety disorder for a Travel Board hearing in April 2014.  A Travel Board hearing was scheduled for July 2015.  The record shows that the hearing was postponed; however, there was no indication was to why the hearing was postponed.  In March 2016 correspondence, the Board requested that the Veteran clarify his hearing preference, including whether he wished to withdraw his hearing request.  The letter provided that if the Veteran did not respond within 30 days from the date of the letter, the Board would use his previous selection in scheduling his hearing.  To date, no response has been received from the Veteran.  There is no indication from the record that the Veteran has withdrawn his hearing request pursuant to 38 C.F.R. § 20.704(b) and (e) (2015).  Accordingly, the Board finds that a remand for a new hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran at his current address of record, a copy of which should be associated with the record.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







